     Case 1:18-cr-00126-DAD-BAM Document 141 Filed 07/14/20 Page 1 of 2


 1    HEATHER E. WILLIAMS, Bar #122664
      Federal Defender
 2    ERIC V. KERSTEN, CA Bar #226429
      Assistant Federal Defender
 3    Designated Counsel for Service
      2300 Tulare Street, Suite 330
 4    Fresno, California 93721-2226
      Telephone: (559) 487-5561
 5
      Attorneys for Defendant
 6    HECTOR MADRIZ TORRES

 7
 8                             IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11     UNITED STATES OF AMERICA,                    Case No. 1:18-cr-00126 DAD

12                      Plaintiff,                  STIPULATION TO CONTINUE
                                                    SENTENCING, ORDER THEREON
13     vs.
                                                    Date: August 24, 2020
14     HECTOR MADRIZ TORRES,                        Time: 10:00 a.m.
                                                    Judge: Hon. Dale A. Drozd
15                     Defendant.

16
17
18           IT IS HEREBY STIPULATED by and between the parties through their respective
19    counsel that the sentencing hearing scheduled for July 20, 2020 may be may be continued to
20    August 24, 2020, at 9:00 a.m., or the soonest time thereafter convenient to the court.
21           Mr. Torres is housed at the Fresno County Jail, North Jail Annex. Due to an outbreak of
22    COVID-19, the entire North Jail has been placed on lockdown, and defense counsel is currently
23    unable to schedule a confidential telephone or zoom call with Mr. Torres. This continuance is
24    requested to allow time for defense to communicate confidentially with Mr. Torres, and conduct
25    additional investigation necessary for effective sentencing preparation.
26    ///
27    ///
28    ///
     Case 1:18-cr-00126-DAD-BAM Document 141 Filed 07/14/20 Page 2 of 2


 1             The parties agree that the delay resulting from this request shall be excluded in the

 2    interest of justice, and for effective defense investigation and preparation, pursuant to 18

 3    U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(iv).

 4
 5                                                                   McGREGOR W. SCOTT
                                                                     United States Attorney
 6
 7    DATED: July 14, 2020                                    By     /s/ Vincenza Rabenn
                                                                     VINCENZA RABENN
 8                                                                   Assistant United States Attorney
                                                                     Attorneys for Plaintiff
 9
10                                                                   HEATHER E. WILLIAMS
                                                                     Federal Defender
11
12    DATED: July 14, 2020                                    By     /s/ Eric V. Kersten
                                                                     ERIC V. KERSTEN
13                                                                   Assistant Federal Defender
                                                                     Attorneys for Defendant
14                                                                   HECTOR MADRIZ TORRES

15
16
17                                                   ORDER

18             The sentencing hearing scheduled for July 20, 2020 is continued to August 24, 2020 at

19    10:00 a.m. in Courtroom 5.
20
      IT IS SO ORDERED.
21
22
          Dated:       July 14, 2020
                                                          UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28
       Torres : Stipulation to Continue Sentencing      -2-
